EXHIBIT 21 SUBSIDIARIES OF CABLEVISION SYSTEMS CORPORATION Name State Of Organization CSC Holdings, LLC.* doing business as: Delaware Cablevision of Bayonne New Jersey Cablevision of New Jersey New Jersey Cablevision of East Hampton New York Cablevision of Dutchess County New York Cablevision of Westchester New York Cablevision of Hauppauge New York * including all subsidiaries of CSC Holdings, LLC SUBSIDIARIES OF CSC HOLDINGS, LLC 1 Delaware 1 Delaware 1 Delaware 11 PENN TV, LLC Delaware Delaware 1 Delaware 1 Delaware 151 S. FULTON STREET CORPORATION Delaware 2 Delaware Delaware 4CONNECTIONS LLC New Jersey A-R CABLE SERVICES - NY, INC. New York AMC FILM HOLDINGS LLC Delaware AMC TELEVISION PRODUCTIONS LLC Delaware AMERICAN MOVIE CLASSICS COMPANY LLC New York AMERICAN MOVIE CLASSICS IV HOLDING Delaware CORPORATION ANIMANIA COMPANY LLC Delaware BBHI HOLDINGS LLC Delaware BRESNAN BROADBAND HOLDINGS, LLC Delaware BRESNAN MICROWAVE OF MONTANA, LLC Delaware BRESNAN DIGITAL SERVICES, LLC Delaware BRESNAN COMMUNICATIONS, LLC Delaware BRESNAN BROADBAND OF MONTANA, LLC Montana BRESNAN BROADBAND OF UTAH, LLC Utah BRESNAN BROADBAND OF WYOMING, LLC Wyoming CABLEVISION AREA 9 CORPORATION Delaware CABLEVISION FAIRFIELD CORPORATION Delaware CABLEVISION LIGHTPATH - CT, INC. Delaware CABLEVISION LIGHTPATH - NJ, INC. Delaware CABLEVISION LIGHTPATH, INC. Delaware CABLEVISION NYI L.L.C. Delaware CABLEVISION OF BROOKHAVEN, INC. Delaware CABLEVISION OF CONNECTICUT, LIMITED Connecticut PARTNERSHIP CABLEVISION OF HUDSON COUNTY, LLC Delaware CABLEVISION OF LITCHFIELD, INC. Delaware CABLEVISION OF MONMOUTH, LLC Delaware CABLEVISION OF NEW JERSEY, LLC Delaware CABLEVISION OF NEWARK New York CABLEVISION OF OAKLAND, LLC Delaware CABLEVISION OF OSSINING LIMITED PARTNERSHIP Massachusetts CABLEVISION OF PATERSON, LLC doing business as Delaware Cablevision of Allamuchy New Jersey CABLEVISION OF ROCKLAND/RAMAPO, LLC Delaware CABLEVISION OF SOUTHERN WESTCHESTER, INC. New York CABLEVISION OF WAPPINGERS FALLS, INC. Delaware CABLEVISION OF WARWICK, LLC Delaware CABLEVISION PCS MANAGEMENT, INC. Delaware CABLEVISION REAL ESTATE CORPORATION New York CABLEVISION SYSTEMS BROOKLINE CORPORATION Delaware CABLEVISION SYSTEMS DUTCHESS CORPORATION New York CABLEVISION SYSTEMS EAST HAMPTON New York CORPORATION CABLEVISION SYSTEMS GREAT NECK New York CORPORATION CABLEVISION SYSTEMS HUNTINGTON New York CORPORATION CABLEVISION SYSTEMS ISLIP CORPORATION New York CABLEVISION SYSTEMS LONG ISLAND New York CORPORATION CABLEVISION SYSTEMS NEW YORK CITY Delaware CORPORATION CABLEVISION SYSTEMS OF SOUTHERN Connecticut CONNECTICUT LIMITED PARTNERSHIP CABLEVISION SYSTEMS SUFFOLK CORPORATION New York CABLEVISION SYSTEMS WESTCHESTER New York CORPORATION CASSIDY HOLDINGS, INC. Delaware CCG HOLDINGS, LLC doing business as Delaware Clearview Cinemas New York Clearview Cinemas New Jersey Clearview Cinemas Pennsylvania COMMUNICATIONS DEVELOPMENT CORPORATION New York CORAM ROUTE 112 CORPORATION Delaware CSC ACQUISITION - MA, INC. Delaware CSC ACQUISITION - NY, INC. New York CSC ACQUISITION CORPORATION Delaware CSC AT HOME HOLDING CORPORATION Delaware CSC GATEWAY, LLC Delaware CSC INVESTMENTS INC. Delaware CSC OPTIMUM HOLDINGS, LLC Delaware CSC T HOLDINGS I, INC. Delaware CSC T HOLDINGS II, INC. Delaware CSC T HOLDINGS III, INC. Delaware CSC T HOLDINGS IV, INC. Delaware CSC TECHNOLOGY, LLC Delaware CSC TKR, LLC doing business as Delaware Cablevision of Morris New Jersey Cablevision of Hamilton New Jersey Cablevision of Raritan Valley New Jersey Cablevision of Elizabeth New Jersey CSC TRANSPORT II, INC. Delaware CSC TRANSPORT III, INC. Delaware CSC TRANSPORT IV, INC. Delaware CSC TRANSPORT, INC. Delaware CSC VT, INC. Vermont DIGITAL STORE LLC Delaware DTV NORWICHLLC Delaware EPICS COMPANY LLC doing business as Delaware Epics HD Company New York EQUATOR HD COMPANY LLC Delaware FROWEIN ROAD CORPORATION Delaware GALLERY HD COMPANY LLC Delaware GAMEPLAY HD COMPANY LLC Delaware HD CINEMA 10 COMPANY LLC Delaware IFC ENTERTAINMENT HOLDINGS LLC Delaware IFC ENTERTAINMENT LLC Delaware IFC FILMS LLC Delaware IFC IN THEATERS LLC Delaware IFC PRODUCTIONS I L.L.C. Delaware IFC THEATRES CONCESSIONS LLC Delaware IFC THEATRES, LLC Delaware KNOLLWOOD DEVELOPMENT CORP. Delaware LAB HD COMPANY LLC Delaware LIGHTPATH VOIP, LLC Delaware LS VOD COMPANY LLC Delaware LS VOD HOLDINGS LLC Delaware MONSTERS COMPANY LLC doing business as Delaware Monsters HD Company New York MSG VARSITY NETWORK LLC Delaware MSGVN LLC Delaware N12N LLC Delaware NEWS 12 COMPANY doing business as New York News 12 Long Island New York NEWS 12 CONNECTICUT, INC. New York NEWS 12 HOLDING CORPORATION New York NEWS 12 II HOLDING CORPORATION Delaware NEWS 12 INTERACTIVE, INC. New York NEWS 12 NETWORKS LLC Delaware NEWS 12 NEW JERSEY II, INC. New York NEWS 12 NEW JERSEY L.L.C. Delaware NEWS 12 NEW JERSEY, INC. New York NEWS 12 THE BRONX HOLDING CORPORATION Delaware NEWS 12 THE BRONX, L.L.C. Delaware NEWS 12 TRAFFIC AND WEATHER LLC Delaware NEWS 12 WESTCHESTER, INC. New York NEWSBYTES COMPANY LLC Delaware NEWSDAY HOLDINGS LLC Delaware NEWSDAY LLC Delaware NMG HOLDINGS, INC. Delaware NY OV LLC Delaware OV LLC Delaware PETRA CABLEVISION CORP. New York R PROGRAMMING PARTNERS LLC Delaware RAINBOW ADVERTISING SALES CORPORATION Delaware RAINBOW DBS COMPANY LLC doing business as Delaware Voom Delaware Voom New York Voom South Dakota RAINBOW DBS HOLDINGS, INC. New York RAINBOW FILM HOLDINGS LLC Delaware RAINBOW MEDIA ENTERPRISES, INC. Delaware RAINBOW MEDIA GLOBAL LLC Delaware RAINBOW MEDIA HOLDINGS LLC Delaware RAINBOW MVDDS COMPANY LLC Delaware RAINBOW NATIONAL SERVICES LLC Delaware RAINBOW NATIONAL SPORTS HOLDINGS LLC Delaware RAINBOW NETWORK COMMUNICATIONS New York RAINBOW PROGRAMMING HOLDINGS LLC Delaware RASCO HOLDINGS LLC Delaware RAVE COMPANY LLC Delaware RMH GE HOLDINGS I, INC. Delaware RMH GE HOLDINGS II, INC. Delaware RMH GE HOLDINGS III, INC. Delaware RMVDDS LLC Delaware RNC HOLDING CORPORATION Delaware RNC II HOLDING CORPORATION Delaware RNS CO-ISSUER CORPORATION Delaware RUSH HD COMPANY LLC Delaware SAMSON CABLEVISION CORP. New York SELECTS VOD LLC Delaware SPORTS ON DEMAND LLC doing business as Delaware Sportskool Delaware Sportskool New York SUFFOLK CABLE CORPORATION New York SUFFOLK CABLE OF SHELTER ISLAND, INC. New York SUFFOLK CABLE OF SMITHTOWN, INC. New York SUNDANCE CHANNEL (UK) LIMITED United Kingdom SUNDANCE CHANNEL ASIA LLC Delaware SUNDANCE CHANNEL EUROPE LLC Delaware SUNDANCE CHANNEL L.L.C. Delaware TELERAMA, INC. Ohio THE INDEPENDENT FILM CHANNEL LLC doing business as Delaware IFC Delaware IFC New York IFC Texas IFC California THE NEW YORK INTERCONNECT L.L.C. Delaware TREASURE HD COMPANY LLC Delaware TWD PRODUCTIONS LLC Delaware TWD PRODUCTIONS II LLC Delaware ULTRA HD COMPANY LLC Delaware VOOM HD HOLDINGS LLC Delaware WE TV ASIA LLC Delaware WE:WOMEN'S ENTERTAINMENT LLC Delaware WEDDING CENTRAL LLC Delaware WORLD SPORT COMPANY LLC Delaware
